DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai et al. (US 2016/0064138 A1).
In regards to claim 1, Kawai discloses, in figure 1, an ignition coil device (1), comprising: a primary bobbin (4) having a first outer side surface (41) and a second outer side surface (52) formed on an outer side with respect to the first outer side surface (41) in a width direction (direction M) of the ignition coil device (Par 0023-0025); a first primary coil (Fig. 2; 22) wound around the first outer side surface (41; Par 0023-0024); and a second primary coil (21) wound across the second outer side surface (52) and an outer side surface of the first primary coil (22; Par 0029-0030), the first primary coil (22) being formed by solid coiling (Par 0023).
In regards to claim 2, Kawai discloses, in figure 1, the ignition coil device according to claim 1, wherein the primary bobbin (4) includes: a first bobbin portion (4) having the first outer side surface (41); and a second bobbin portion (3) having the second outer side surface (52) and being formed adjacent to the first bobbin portion (41) in an axial direction (direction N) of the ignition coil device (1; Par 0023-0025, 0035), and wherein a dimension of the second bobbin portion (3) in the width direction (N direction) is larger than a dimension of the first bobbin portion (4) in the width direction (N- direction; See Fig. 3).
In regards to claim 3, Kawai discloses, in figure 1 and 2, the ignition coil device according to claim 1, further 21comprising a center core (5, 6) provided on an inner side with respect to the primary bobbin (4) in the width direction (Par 0024), wherein the center core includes: a first center core portion (5) provided adjacent to the first outer side surface (41) in the width direction (direction M; Par 0023-0025); and a second center core portion (6) provided adjacent to the second outer side surface (52) in the width direction (Par 0023-0025; see Fig. 3), wherein the second center core portion (Fig. 3; #6) is formed adjacent to the first center core portion (Fig. 3; #5) in the axial direction (direction N; See Fig. 3), and wherein a dimension of the second center core portion (6) in the width direction is larger than a dimension of the first center core portion (5) in the width direction (direction M; Par 0047-0048).
In regards to claim 4, Kawai discloses, in figure 1 and 2, the ignition coil device according to claim 3, wherein the center core (5, 6) is formed by laminating a plurality of electrical steel sheets (Par 0030).
In regards to claim 5, Kawai discloses, in figure 1, the ignition coil device according to claim 1, wherein the first primary coil (22) and the second primary coil (21) are wound in the same direction (Par 0029; the primary coil 21 is wound around the outer circumference of the primary spool 3… The secondary coil 22 is wound around the outer circumference of the secondary spool 4, thus are wound in the same direction).
In regards to claim 6, Kawai discloses, in figure 1, the ignition coil device according to claim 1, wherein the first primary coil (22) is a sub-primary coil, and wherein the second primary coil (21) is a main primary coil (Par 0023, 0029).
In regards to claim 7, Kawai discloses, in figure 2, the ignition coil device according to claim 1, wherein the first primary coil (22) is a single-layer coil (see Fig. 2).
In regards to claim 8, Kawai discloses, in figure 1, the ignition coil device according to claim 1, wherein the second primary coil (21) is an even-numbered layer coil (Par 0029-0030).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/               Examiner, Art Unit 2842   
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842